Breese, J. In addition to the objections considered in the case of The City of Ottawa v. George B. Macy et al., this one is made, namely, that the city council did not finally dispose of and determine. the question of confirming the report of the commissioners on the day it was made. It will be seen that the day fixed in the notice was for hearing objections, not for deciding upon them. They might require time and much deliberation. The parties interested could attend the meetings of the council until a final disposition was made of the matter, if they deemed it important. The judgment of the court below is reversed, and the cause remanded, with instructions to render judgment against the lots, notwithstanding the objections. Judgment reversed.